PELHAM, J.
This appeal is from an order of the court in a habeas corpus proceeding fixing the amount of the defendant’s bond upon a judgment- of conviction that has been reversed and annulled by this court in the opinion rendered on December 4, 1913, in the case of Howard v. State, 9 Ala. App. 74, 63 South. 753. Hence the only question presented on this appeal is a moot one, and, as no useful purpose or end could be accomplished by any judgment Ave might render, we will not investigate or pass upon the case. Let the appeal be dismissed. —Ex parte Perryman, 156 Ala. 625, 46 South. 866; Montgomery County v. Montgomery Traction Co., 140 Ala. 458, 37 South. 208.
Appeal dismissed.